Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2018.12.04
                                                                        14:10:13 -06'00'




                   People v. Bates, 2018 IL App (4th) 160255



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           QUENTIN BATES, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-16-0255



Filed             September 27, 2018



Decision Under    Appeal from the Circuit Court of Sangamon County, No. 11-CF-953;
Review            the Hon. John P. Schmidt, Judge, presiding.



Judgment          Affirmed.


Counsel on        James E. Chadd, Patricia Mysza, and Emily E. Filpi, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  John C. Milhiser, State’s Attorney, of Springfield (Patrick Delfino,
                  David J. Robinson, and David E. Mannchen, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Justices DeArmond and Turner concurred in the judgment and
                  opinion.
                                                OPINION

¶1          In November 2011, the State charged defendant with (1) home invasion, (2) aggravated
       criminal sexual assault (penis to mouth), and (3) aggravated criminal sexual assault (penis to
       vagina). 720 ILCS 5/12-11(a)(1) (West 2010); id. § 11-1.30(a)(1). The State alleged that in
       September 2011, defendant, while armed with a knife, broke into A.P.’s dwelling and sexually
       assaulted her.
¶2          In October 2013, the State filed notice of intent to use evidence of other sex offenses. 725
       ILCS 5/115-7.3(b) (West 2012). In pertinent part, the State alleged that, in October 2011,
       defendant, while armed with a knife, broke into C.H.’s dwelling and sexually assaulted her. In
       November 2013, the trial court granted the State’s motion.
¶3          In January 2016, the State filed a motion in limine to exclude evidence of A.P.’s past sexual
       conduct. 725 ILCS 5/115-7(a) (West 2016). In response, defendant argued that semen found
       on A.P.’s vaginal swab that came from an unidentified male should not be excluded. The trial
       court granted the State’s motion in limine.
¶4          In January 2016, a Sangamon County jury convicted defendant on all charges. In March
       2016, defendant filed a motion for a new trial. The trial court denied the motion for a new trial
       and sentenced defendant to 30 years for home invasion, 40 years for aggravated criminal
       sexual assault (penis to vagina), and 30 years for aggravated criminal sexual assault (penis to
       mouth), with the sentences to run concurrently.
¶5          Defendant appeals, arguing (1) he received ineffective assistance of counsel, (2) he was
       denied his constitutional right to confront witnesses, (3) he should receive a new trial because
       the State mentioned other sexual assaults that occurred in the area, (4) the amount of evidence
       presented regarding C.H. deprived him the right to a fair trial, and (5) the trial court erred by
       failing to conduct a Krankel hearing (see People v. Krankel, 102 Ill. 2d 181, 188-89, 464
N.E.2d 1045, 1048-49 (1984)). We disagree and affirm.

¶6                                        I. BACKGROUND
¶7                                         A. The Indictment
¶8         In November 2011, the State charged defendant with (1) home invasion, (2) aggravated
       criminal sexual assault (penis to mouth), and (3) aggravated criminal sexual assault (penis to
       vagina). 720 ILCS 5/12-11(a)(1) (West 2010); id. § 11-1.30(a)(1). The State alleged that in
       September 2011, defendant, while armed with a knife, broke into A.P.’s dwelling and sexually
       assaulted her.

¶9                                     B. The State’s Notice of Intent
¶ 10      In October 2013, the State filed notice of intent to use evidence of other sex offenses. 725
       ILCS 5/115-7.3(b) (West 2012). The State’s motion stated the following:
                  “It is alleged in this case that on September 19, 2011, the victim, A.P., *** awoke to
              find a black male holding a knife. The male threatened her with the knife and then
              placed his penis in her mouth. He also choked her with his hands and placed his penis in
              her vagina. *** It was determined that the male had entered through a bedroom
              window. While [the victim] was seeking treatment at the hospital, swabs were taken
              from the victim and sent to the Illinois State Police Forensic Science Crime Laboratory.

                                                   -2-
               Testing of one of the swabs revealed the presence of semen. DNA testing was
               conducted on this specimen and it was determined that the defendant *** could not be
               excluded as a contributor of the identified male DNA[.]
                   The defendant is also charged in Sangamon County Circuit Court case number
               11-CF-888 with Home Invasion, two counts of Aggravated Criminal Sexual Assault,
               and Residential Burglary.
                   In 11-CF-888 it is alleged that on October 6, 2011, the victim, C.H., was asleep in
               bed *** and awoke to find a black male holding a knife to her throat. The male *** put
               his mouth on her neck, breasts, and vagina *** and choked her. *** It was determined
               that he had entered the residence through a window. While seeking treatment at the
               hospital, swabs were taken from the victim and sent to the Illinois State Police Forensic
               Crime Science Laboratory. Testing on one of the swabs revealed the presence of DNA
               which was a match to the DNA of the defendant[.]
                   The probative value of the proposed evidence outweighs any undue prejudice ***
               as demonstrated by the proximity in time between the two incidents, the degree of
               factual similarity between the two incidents, as well as other relevant factors and
               circumstances.”
¶ 11       Defendant argued the two crimes were dissimilar and that introduction of evidence from
       this second crime would be unfairly prejudicial. In November 2013, the trial court granted the
       State’s motion, concluding that there was a “strong similarity” between the two crimes and that
       the probative value outweighed any prejudicial effect. Accordingly, the court allowed the State
       to introduce this other-crime evidence as long as it was otherwise admissible. The court later
       denied defendant’s motion to reconsider.

¶ 12                                 C. The State’s Motion in Limine
¶ 13       In January 2016, the State filed a motion in limine to exclude evidence of A.P.’s past sexual
       conduct. 725 ILCS 5/115-7(a) (West 2016). In this motion, the State conceded that “DNA
       evidence was found on the victim *** and her clothing that was traced to having originated
       from three separate individuals besides Defendant and A.P. Further, A.P. acknowledges
       having had prior sexual relations with individuals prior to the night of the alleged offense in the
       present case.”
¶ 14       In response, defendant conceded that the two samples of DNA evidence found on A.P.’s
       clothing were from consensual sexual partners and that this evidence should be excluded.
       However, defendant argued that the third DNA sample, which was semen from an unidentified
       male found on A.P.’s vaginal swab, should not be excluded because “the victim says she was
       *** vaginally assaulted.”
¶ 15       Later that month, the trial court granted the State’s motion in limine, concluding that the
       “evidence is coming in solely to show prior sexual history and that is clearly *** prohibited by
       the Rape Shield Statute.” See id.
¶ 16       Defendant would later make an oral motion to reconsider, arguing that the other DNA
       found on A.P.’s vaginal swab was evidence that an individual other than defendant was
       responsible for assaulting A.P. The trial court denied this motion.




                                                    -3-
¶ 17                                      D. The Jury Trial
¶ 18      In January 2016, this case proceeded to a jury trial.

¶ 19                                1. The Evidence of the Attack on A.P.
¶ 20       A.P. testified that on the night of September 19, 2011, she was asleep in her apartment in
       Springfield, Illinois. She awoke to find a black male with his face covered approaching her.
       The man put his hands around her neck and touched her side with a knife. The man grabbed
       A.P., turned her over, and put his penis into her vagina. The man eventually threw her to the
       ground and told her to perform oral sex upon him. The man subsequently turned A.P. over, put
       his penis back into her vagina, and eventually ejaculated on her back. A.P. testified that she
       never got a good look at the man because his face was covered.
¶ 21       When the man left, A.P. called the police. Police officers testified that they found a knife in
       the bedroom. A.P. was taken to a hospital, and nurse Theresa Duncan testified that she
       swabbed A.P.’s mouth, vagina, vaginal area, and outer anal area for bodily fluids. Duncan
       noted that defendant’s DNA was later discovered on the anal swab. She stated that it would be
       normal to find sperm cells on an anal swab even if there was not anal penetration.
¶ 22       Cory Formea, a forensic scientist for the Illinois State Police Crime Lab, testified that
       sperm cells were found on A.P.’s anal swab. He concluded that defendant could not be
       excluded as the contributor of the DNA and that this DNA profile would occur in “one in
       [every] 840 trillion blacks.” Formea conceded that defendant’s DNA was not found on A.P.’s
       oral or vaginal swab. Brian Johnston, a detective for the Springfield Police Department,
       testified that he investigated the attack on A.P.

¶ 23                                2. The Evidence of the Attack on C.H.
¶ 24        Mike Flynn, an investigator for the Springfield Police Department, stated that he
       investigated the attack on C.H. He stated that C.H. was asleep in her home on October 6, 2011,
       and was sexually assaulted. Flynn testified that he believed that the person responsible for the
       attack on C.H. may have been responsible for the attack on A.P. because of the similarity
       between the two attacks.
¶ 25        C.H. testified that on the night of October 6, 2011, she awoke to find a black male holding
       a knife to her throat. The man licked her breasts and vagina and stole money from her. After he
       left, C.H. called the police and went to the hospital.
¶ 26        A nurse testified that she examined and swabbed C.H.’s neck, chest, breasts, and genitals at
       the hospital. Dana Pitchford, a forensic scientist for the Illinois State Police, noted that saliva
       was found on C.H.’s chest swab. She testified that the male DNA found in the saliva matched
       defendant’s DNA. She elaborated that “this profile would be expected to occur in
       approximately one in 2.8 quintillion black[s].”

¶ 27                                      3. The Interrogation Video
¶ 28       On the first day of trial, outside the presence of the jury, defendant made an oral motion to
       exclude the video of his interrogation for the alleged sexual assault of C.H. Defendant argued
       that the video had no probative value and was prejudicial. The trial court denied the motion.




                                                    -4-
¶ 29        On the second day of trial, before the video was played to the jury, the State informed the
       trial court that it had modified the video to “take out certain items that were objectionable by
       the defense.” Defendant consented to the introduction of this modified video.
¶ 30        During the modified interrogation video, Flynn and Brian Johnston accused defendant of
       sexual assault. They informed him that they had a solid case against him because his DNA was
       found on an alleged victim of sexual assault. They stated they believed he was responsible for
       the alleged assault on C.H. and implied that he was responsible for other sex crimes. The video
       also contained allegedly prejudicial information such as (1) defendant’s admission that he was
       on welfare, (2) defendant’s explicit description of his sexual history, (3) defendant’s admission
       that he had cheated on romantic partners, (4) the police accusations that defendant was guilty,
       and (5) the mentioning of other sexual assaults that had occurred throughout the state.
¶ 31        However, at all times on the modified interrogation video, defendant remained adamant
       that he did not sexually assault anyone. Instead, after describing his numerous sexual
       conquests, defendant argued that he would never rape anyone because he can get all the sex he
       ever needed. Defendant repeatedly and vigorously denied ever committing rape or sexual
       assault.

¶ 32                                        4. The Defense
¶ 33       Defendant declined to testify on his own behalf. James Ravellette, a forensic scientist,
       testified that defendant’s DNA was not found on A.P.’s vaginal or oral swab. On
       cross-examination, Ravellette conceded that defendant could not be excluded as the
       contributor of the DNA from A.P.’s anal swab. Moreover, Ravellette conceded that the DNA
       profile on the anal swab would only occur in one out of every 840 trillion individuals “[i]n the
       African[-]American population.”

¶ 34                                    5. The Guilty Verdict
¶ 35      The jury convicted defendant of home invasion and of both counts of aggravated criminal
       sexual assault.

¶ 36                     E. The Motion for a New Trial and Defendant’s Sentence
¶ 37       In March 2016, defendant filed a motion for a new trial, arguing the trial court erred by
       (1) allowing in evidence of C.H.’s attack and (2) granting the State’s motion to exclude any
       reference to the unknown semen found on A.P.’s vaginal swab.
¶ 38       In April 2016, the trial court conducted a hearing on the motion, and defendant argued that
       the court should grant a new trial because there was “a trial within a trial” regarding the issue of
       whether defendant assaulted C.H. While making this argument, defendant’s attorney stated the
       following:
               “[W]e had a trial within a trial when you allowed testimony [regarding C.H.’s case].
               The thing that really bothers me *** is that [defendant] had another attorney [in the
               case where the State charged defendant with assaulting C.H.] I was not [the] attorney
               [in that case]. So all the testimony about [C.H.’s assault] *** I was generally aware, of
               course, but I couldn’t possibly do as good a job defending my client since it wasn’t my
               case. So I think that perhaps we all should have thought of that, State’s Attorney as
               well. But I think that is first and foremost a reason for a new trial.

                                                    -5-
                   I was taken by surprise at the depth of the evidence and testimony brought by the
               State’s Attorney *** [regarding the other] alleged victim, forensic scientists, I had no
               chance to review that. As you know, had I been thinking about that case, I would have
               asked for review by our own experts. So that alone, I think, is reason for a new trial.”
¶ 39       The trial court denied the motion for a new trial and sentenced defendant to 30 years for
       home invasion, 40 years for aggravated criminal sexual assault (penis to vagina), and 30 years
       for aggravated criminal sexual assault (penis to mouth), with the sentences to run concurrently.
¶ 40       This appeal followed.

¶ 41                                          II. ANALYSIS
¶ 42        Defendant appeals, arguing (1) he received ineffective assistance of counsel, (2) he was
       denied his constitutional right to confront witnesses, (3) he should receive a new trial because
       the State mentioned other sexual assaults that occurred in the area, (4) the amount of evidence
       presented regarding C.H. deprived him of the right to a fair trial, and (5) the trial court erred by
       failing to conduct a Krankel hearing. We address these issues in turn.

¶ 43                               A. Ineffective Assistance of Counsel
¶ 44       Defendant argues that he received ineffective assistance of counsel because his attorney
       failed to object to the introduction of the modified interrogation video. Alternatively,
       defendant argues that he received ineffective assistance of counsel because his attorney failed
       to file a motion to suppress the interrogation video prior to the start of trial. We disagree.

¶ 45                                        1. The Applicable Law
¶ 46       To establish ineffective assistance of counsel, a defendant must show that counsel’s
       performance was (1) deficient and (2) prejudicial. People v. Thomas, 2017 IL App (4th)
150815, ¶ 10, 93 N.E.3d 664. When, as here, a claim of ineffective assistance of counsel was
       not raised in the trial court, our review is de novo. People v. Lofton, 2015 IL App (2d) 130135,
       ¶ 24, 42 N.E.3d 885.
¶ 47       To establish deficient performance, a defendant must show that his attorney’s performance
       fell below an objective standard of reasonableness. Id. Judicial review of counsel’s
       performance is highly deferential. People v. McGath, 2017 IL App (4th) 150608, ¶ 38, 83
N.E.3d 671. A defendant must overcome the strong presumption that the challenged action or
       inaction may have been the product of sound trial strategy. People v. Manning, 241 Ill. 2d 319,
       327, 948 N.E.2d 542, 547 (2011). Trial strategy includes decisions such as what matters to
       object to and when to object. People v. Ramsey, 2017 IL App (1st) 160977, ¶ 36, 86 N.E.3d
1068. “[C]ounsel’s strategic choices are virtually unchallengeable.” Manning, 241 Ill. 2d at
       333.
¶ 48       To establish prejudice, the defendant must show that, but for counsel’s errors, there is a
       reasonable probability that the result of the proceeding would have been different. People v.
       Houston, 229 Ill. 2d 1, 4, 890 N.E.2d 424, 426 (2008). In the context of failure to file a motion
       to suppress, prejudice arises when a defendant demonstrates (1) that the unargued suppression
       motion would have been meritorious and (2) that a reasonable probability exists that the
       outcome of the trial would have been different had the evidence been suppressed. People v.
       Henderson, 2013 IL 114040, ¶ 15, 989 N.E.2d 192. A reasonable probability is defined as a

                                                    -6-
       probability which undermines confidence in the outcome of the trial. See id. Failure to satisfy
       either prong precludes a finding of ineffective assistance of counsel. People v. Fellers, 2016 IL
       App (4th) 140486, ¶ 23, 77 N.E.3d 994.

¶ 49                                              2. This Case
¶ 50       First, defendant fails to demonstrate that his attorney’s performance was deficient.
       Manning, 241 Ill. 2d at 327. Regarding the failure to file a motion to suppress and the failure to
       object to the modified video, counsel could have reasonably concluded that defendant’s
       repeated denials and justifications for why he would not have committed sexual assault vastly
       outweighed the collateral prejudice. We acknowledge that the modified video had potentially
       prejudicial elements such as (1) defendant’s admission that he was on welfare, (2) defendant’s
       explicit description of his sexual history, (3) defendant’s admission that he had cheated on
       romantic partners, (4) the police accusations that defendant was guilty, and (5) the mentioning
       of other sexual assaults throughout the state. However, despite these potentially prejudicial
       elements, the video contained defendant’s frequent and vehement denials that he ever
       committed sexual assault. These denials could certainly have been viewed by the jury as
       undermining the State’s case and had the potential to be particularly significant because
       defendant chose not to testify at trial. Thus, defendant’s vehement denials that he committed
       these crimes came before the jury solely as a result of the admission of the modified video.
¶ 51       Further, as opposed to in-court testimony, such denials were not subject to the State’s
       cross-examination or impeachment at trial. Defense counsel’s strategic use of the modified
       video is shown by his closing argument, which reads as follows:
                   “The video that we saw of [defendant] was obviously brought to make him look
               bad, discredit him. But the thing that I noticed about that two-hour tape was that he was
               very consistent. He didn’t know he was going to be arrested. He was very consistent.
               He maintained that he didn’t know anything about this event that the police officers
               were inquiring about. And they used all the techniques that police officers can and
               often do. And after over two hours, I didn’t see that he made any admission or any
               suggestion that he was involved in this event. So I think it should be clear to you that
               even though [defendant] did not testify, clearly *** you can see that at an early time in
               the investigation that he knew nothing of this incident with either lady.”
¶ 52       As to why counsel initially objected at trial but failed to file a pretrial motion to suppress,
       we first note that trial strategy includes decisions such as when to object. Ramsey, 2017 IL App
       (1st) 160977, ¶ 36. Moreover, as compared to a motion to suppress filed weeks in advance,
       counsel may have made this oral objection in order to gain a last-minute concession from the
       State. In that regard, counsel was apparently successful because the State voluntarily removed
       otherwise irrelevant and prejudicial material from the video the day before it was scheduled to
       be played to the jury. For the reasons stated, we conclude that defendant fails to demonstrate
       that his counsel’s performance was deficient.
¶ 53       Second, defendant fails to establish prejudice. Defendant’s link to the sexual assault on
       C.H., which was admissible to show defendant’s propensity to commit similar crimes, was
       indisputable. Moreover, the DNA evidence linking defendant to A.P.’s assault was
       overwhelming. However, by the State’s introduction of the interrogation video, the jury was
       able to hear defendant’s repeated and emphatic claims of innocence. Furthermore, such
       statements were not subject to the State’s cross-examination or impeachment. Thus, the video

                                                    -7-
       could be viewed as an asset to defendant’s case. Accordingly, we conclude that, even if we
       assume that trial counsel could have excluded the entire video or specific portions of it, there is
       not a reasonable probability that the result of the trial would have been different. Houston, 229
Ill. 2d at 4. Defendant’s claim of ineffective assistance of counsel fails. Fellers, 2016 IL App
       (4th) 140486, ¶ 23.

¶ 54                                   B. The Rape Shield Statute
¶ 55       Defendant argues that he had a constitutional right to confront A.P. and the State’s expert
       witness about the unidentified semen found on A.P.’s vaginal swab because “there is a
       possibility that the person whose DNA was found on A.P.’s vaginal swab was also the source
       of the DNA on the anal swab and was the attacker.” We disagree, concluding that this evidence
       would not have made a meaningful contribution to the fact-finding enterprise. People v.
       Maxwell, 2011 IL App (4th) 100434, ¶ 76, 961 N.E.2d 964.

¶ 56                                      1. The Applicable Law
¶ 57        The purpose of the rape shield statute is “to prevent the defendant from harassing and
       humiliating the complaining witness with evidence of *** specific acts of sexual conduct with
       persons other than defendant, since such evidence has no bearing on whether she consented to
       sexual relations with the defendant.” People v. Summers, 353 Ill. App. 3d 367, 373, 818 N.E.2d
907, 912 (2004). The rape shield statute, in pertinent part, provides as follows:
               “In prosecutions for *** aggravated criminal sexual assault *** the prior sexual
               activity or the reputation of the alleged victim *** is inadmissible except (1) as
               evidence concerning the past sexual conduct of the alleged victim *** with the accused
               when this evidence is offered by the accused upon the issue of whether the alleged
               victim *** consented to the sexual conduct with respect to which the offense is alleged;
               or (2) when constitutionally required ***.” 725 ILCS 5/115-7(a) (West 2016).
¶ 58        The due-process clause of the fourteenth amendment and the confrontation clause of the
       sixth amendment guarantee a criminal defendant the right to a meaningful opportunity to
       present a complete defense. U.S. Const., amend. VI, XIV; People v. Santos, 211 Ill. 2d 395,
       412, 813 N.E.2d 159, 168 (2004). An essential component of procedural fairness is an
       opportunity to be heard. Crane v. Kentucky, 476 U.S. 683, 690 (1986). Moreover,
       notwithstanding the protections of the rape shield statute, a defendant’s right under the
       confrontation clause may require the admission of a victim’s prior sexual activity when such
       evidence is relevant and shows the alleged victim’s “ ‘bias, prejudice or motive.’ ” Santos, 211
Ill. 2d at 415 (quoting People v. Sandoval, 135 Ill. 2d 159, 174-75, 552 N.E.2d 726, 733
       (1990)).
¶ 59        The “constitutionally required” exception to the rape shield statute should be construed
       narrowly but also fairly. (Internal quotation marks omitted.) People v. Munoz-Salgado, 2016
IL App (2d) 140325, ¶ 17, 61 N.E.3d 257. This statute must not be applied to obscure relevant
       evidence that bears directly on guilt or innocence. People v. Johnson, 2014 IL App (2d)
121004, ¶ 42, 36 N.E.3d 821. However, an alleged victim’s sexual history is not
       constitutionally required to be admitted unless it would make a meaningful contribution to the
       fact-finding enterprise. Maxwell, 2011 IL App (4th) 100434, ¶ 76. The constitution does not
       require the admission of evidence which is only marginally relevant or which poses an undue
       risk of harassment, prejudice, or confusion of the issues. Crane, 476 U.S. at 689-90.

                                                    -8-
¶ 60      The trial court’s evidentiary rulings made under the rape shield statute are reviewed for an
       abuse of discretion. People v. Sandifer, 2016 IL App (1st) 133397, ¶ 26, 65 N.E.3d 969. A trial
       court abuses its discretion when it acts arbitrarily or when no reasonable person would take the
       view adopted by the trial court. People v. Chambers, 2016 IL 117911, ¶ 68, 47 N.E.3d 545.

¶ 61                                             2. This Case
¶ 62       In this case, A.P. identified her attacker as a black male. Unidentified semen was found on
       A.P.’s vaginal swab, and defendant could not be excluded as the potential source of the DNA
       found on A.P.’s anal swab. Defendant’s own expert witness conceded that the DNA profile
       found on A.P.’s anal swab would only occur in one out of every 840 trillion individuals “[i]n
       the African[-]American population.” Defendant argues that he had a constitutional right to
       confront A.P. and the State’s expert witness about the unidentified semen found on A.P.’s
       vaginal swab because “there is a possibility that the person whose DNA was found on A.P.’s
       vaginal swab was also the source of the DNA on the anal swab and was the attacker.”
¶ 63       We conclude that—under the facts of this case—the unidentified semen found on A.P.’s
       vaginal swab was not constitutionally required to be admitted. 725 ILCS 5/115-7(a) (West
       2016). Due to the statistical improbabilities that an unidentified person other than defendant
       contributed both the semen on A.P.’s vaginal swab and anal swab, this evidence would not
       make a meaningful contribution to the fact-finding enterprise. Maxwell, 2011 IL App (4th)
100434, ¶ 76.
¶ 64       Instead, at best, the unidentified semen would be marginally relevant. Johnson, 2014 IL
       App (2d) 121004, ¶ 42. Likewise, this evidence would pose an undue risk of harassment,
       prejudice, and confusion of the issues. Crane, 476 U.S. at 689-90. Finally, assuming the
       unidentified semen was from a consensual partner, such evidence would have “no bearing on
       whether [A.P.] consented to sexual relations with the defendant.” Summers, 353 Ill. App. 3d at
       373.
¶ 65       Likewise, the trial court’s action did not deprive defendant of his right to confront
       witnesses or to present the theory of his case. Defendant confronted the State’s expert witness
       on cross-examination by demonstrating that his DNA was not found on A.P.’s vaginal swab
       and that he was not a direct match on A.P.’s anal swab. Further, this is not a case where a
       defendant contends that he had consensual sex with a victim but argues that another unknown
       individual subsequently raped the victim. Instead, defendant’s theory was that he had never
       had sex with A.P. If the jury would have believed this argument, defendant would not have
       been found guilty of criminal sexual assault. Accordingly, under the facts of this case, the trial
       court did not abuse its discretion in denying the introduction of this evidence. Chambers, 2016
IL 117911, ¶ 68.

¶ 66                                  C. Related Sexual Assaults
¶ 67       The State played an interrogation video of defendant in which the investigators insinuated
       that defendant may have been responsible for other crimes in the area. Likewise, various State
       witnesses discussed—in passing—that other sexual assaults had occurred in the area.
       Defendant argues that he should receive a new trial because the State “repeatedly presented
       irrelevant and unduly prejudicial evidence that there were other ‘related’ sexual assaults that
       occurred around the time of the charged offense, suggesting to the jury that [defendant] was
       responsible for numerous assaults.” Defendant concedes that he forfeited this issue but argues

                                                   -9-
       he prevails under the plain-error doctrine. We disagree.

¶ 68                                        1. The Applicable Law
¶ 69        To preserve an alleged error for appeal, a defendant must object at trial and file a written
       posttrial motion. People v. Colyar, 2013 IL 111835, ¶ 27, 996 N.E.2d 575. Failure to do either
       results in forfeiture. People v. Sebby, 2017 IL 119445, ¶ 48, 89 N.E.3d 675.
¶ 70       The plain-error doctrine bypasses normal forfeiture principles and allows a reviewing court
       to consider an unpreserved error when (1) the evidence is close, regardless of the seriousness
       of the error, or (2) the error is serious, regardless of the closeness of the evidence. People v.
       Ely, 2018 IL App (4th) 150906, ¶ 15, 99 N.E.3d 566.
¶ 71       The usual first step under either prong of the plain-error doctrine is to determine whether
       there was a clear or obvious error at all. People v. Matthews, 2017 IL App (4th) 150911, ¶ 17,
       93 N.E.3d 597. When a defendant claims first-prong error, he must prove that an error occurred
       and that the evidence was so closely balanced that the error alone severely threatened to tip the
       scales of justice against him. Id. ¶ 26. In determining if the evidence was close, a reviewing
       court must evaluate the totality of the evidence and conduct a qualitative, commonsense
       assessment of the evidence within the context of the case. Sebby, 2017 IL 119445, ¶ 53. If the
       defendant meets his burden, he has demonstrated actual prejudice, and his conviction should
       be reversed. Id. ¶ 44.
¶ 72       When a defendant claims second-prong error, he must prove that a structural error
       occurred. People v. Thompson, 238 Ill. 2d 598, 613-14, 939 N.E.2d 403, 413-14 (2010). A
       structural error is an error which renders a criminal trial fundamentally unfair or unreliable in
       determining a defendant’s guilt or innocence. People v. Bowens, 407 Ill. App. 3d 1094, 1101,
       943 N.E.2d 1249, 1258-59 (2011). Structural errors occur in very limited circumstances.
       People v. Averett, 237 Ill. 2d 1, 13, 927 N.E.2d 1191, 1198 (2010).
¶ 73       The defendant bears the burden of persuasion at all times under the plain-error doctrine.
       People v. Suggs, 2016 IL App (2d) 140040, ¶ 61, 57 N.E.3d 1261. If the defendant fails to meet
       his burden, the issue is forfeited, and the reviewing court will honor the procedural default.
       People v. Ahlers, 402 Ill. App. 3d 726, 734, 931 N.E.2d 1249, 1255 (2010).
¶ 74       However, the plain-error doctrine only applies in cases involving procedural default.
       People v. McGuire, 2017 IL App (4th) 150695, ¶ 29, 92 N.E.3d 494. The plain-error doctrine
       does not apply to affirmative acquiescence. Id. That means that, when defense counsel
       affirmatively acquiesces to actions taken by the trial court, any potential claim of error on
       appeal is waived and defendant’s only available challenge is to allege that he received
       ineffective assistance of counsel. People v. Young, 2013 IL App (4th) 120228, ¶¶ 25-26, 996
N.E.2d 671.

¶ 75                                          2. This Case
¶ 76       First, the mentioning of other sexual assaults in addition to A.P. and C.H. occurred almost
       exclusively during the interrogation video. However, as we discussed earlier, defense counsel
       affirmatively acquiesced to the introduction of this video. Accordingly, defendant has waived
       these errors for appeal and cannot claim this error under the plain-error doctrine. Id.
¶ 77       Second, the evidence was not closely balanced. The similarities between C.H.’s case and
       A.P.’s case were stark and overwhelming. Further, as mentioned, the DNA evidence against

                                                  - 10 -
       defendant was substantial. Last, the vague statements that other crimes occurred in the area did
       not come close to amounting to structural error. Accordingly, this argument is without merit,
       and we honor the procedural default. Ahlers, 402 Ill. App. 3d at 734.

¶ 78                              D. The Evidence of C.H.’s Assault
¶ 79       Defendant argues that he was deprived of his right to a fair trial because the evidence of the
       alleged assault against C.H. “was presented with unnecessary detail, [the] probative value of
       the evidence was substantially outweighed by undue prejudice, and *** the other-crimes
       evidence constituted an improper mini-trial.” We disagree.

¶ 80                                          1. The Applicable Law
¶ 81        Illinois Rule of Evidence 404(b) provides that:
                 “Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a
                 person in order to show action in conformity therewith except as provided by sections
                 115-7.3, 115-7.4, and 115-20 of the Code of Criminal Procedure (725 ILCS 5/115-7.3,
                 725 ILCS 5/115-7.4, and 725 ILCS 5/115-20). Such evidence may also be admissible
                 for other purposes, such as proof of motive, opportunity, intent, preparation, plan,
                 knowledge, identity, or absence of mistake or accident.” Ill. R. Evid. 404(b) (eff. Jan. 1,
                 2011).
¶ 82        Section 115-7.3 of the Code of Criminal Procedure, in pertinent part, provides as follows:
                      “(a) This Section applies to criminal cases in which:
                          (1) the defendant is accused of *** aggravated criminal sexual assault ***[.]
                                                       ***
                      (b) If the defendant is accused of an offense set forth in paragraph (1) or (2) of
                 subsection (a) *** evidence of the defendant’s commission of another offense or
                 offenses set forth in paragraph (1), (2), or (3) of subsection (a) *** may be admissible
                 (if that evidence is otherwise admissible under the rules of evidence) and may be
                 considered for its bearing on any matter to which it is relevant.
                      (c) In weighing the probative value of the evidence against undue prejudice to the
                 defendant, the court may consider:
                          (1) the proximity in time to the charged or predicate offense;
                          (2) the degree of factual similarity to the charged or predicate offense; or
                          (3) other relevant facts and circumstances.” 725 ILCS 5/115-7.3(a)-(c) (West
                      2016).
¶ 83        The exception created by section 115-7.3 incorporates the rules of evidence. Id.
       § 115-7.3(b). Illinois Rule of Evidence 403 provides that relevant evidence “may be excluded
       if its probative value is substantially outweighed by the danger of unfair prejudice, confusion
       of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or
       needless presentation of cumulative evidence.” Ill. R. Evid. 403 (eff. Jan. 1, 2011).
¶ 84        A trial court’s balancing determination pursuant to Rule 403 is subject to an abuse of
       discretion standard. Hoffman v. Northeast Illinois Regional Commuter R.R. Corp., 2017 IL
       App (1st) 170537, ¶ 49, 99 N.E.3d 16. An appellate court reviews the trial court’s admission of
       other-crimes evidence under an abuse of discretion standard. People v. Braddy, 2015 IL App


                                                    - 11 -
       (5th) 130354, ¶ 27, 32 N.E.3d 39. A trial court abuses its discretion when it acts arbitrarily or
       when no reasonable person would take the view adopted by the trial court. Chambers, 2016 IL
117911, ¶ 68.
¶ 85       In People v. Walston, 386 Ill. App. 3d 598, 618, 900 N.E.2d 267, 286 (2008), the Second
       District evaluated the amount of evidence to be admitted under section 115-7.3. The court
       noted that, under section 115-7.3, the State “has a compelling reason to introduce thorough
       evidence to establish a defendant’s propensity.” Id. at 613. The court also gave an “expansive
       interpretation” regarding the amount of evidence that can be allowed under section 115-7.3. Id.
       at 625. Regarding the danger of “mini-trials,” the court reasoned that the “danger of unfair
       prejudice [from a mini-trial] in the context of a section 115-7.3 case, as opposed to a
       common-law other-crimes case, is greatly diminished.” Id. at 619. Finally, the court reasoned
       that any “limits under section 115-7.3 on mini-trials based on judicial economy must *** defer
       largely to prosecutorial discretion.” Id. at 621.

¶ 86                                            2. This Case
¶ 87       First, we reject defendant’s argument that the State presented evidence from C.H.’s case
       “with unnecessary detail.” As stated in Walston, the State had “a compelling reason to
       introduce thorough evidence to establish a defendant’s propensity.” Id. at 613. To that point,
       during defendant’s opening argument, defense counsel explicitly stated that the State bore the
       burden of proving that defendant committed the assault against C.H. and that the assault
       against C.H. was merely an “allegation.”
¶ 88       Second, the trial court’s balancing determination pursuant to Rule 403 was not an abuse of
       discretion. Hoffman, 2017 IL App (1st) 170537, ¶ 49; 725 ILCS 5/115-7.3(c) (West 2016). In
       this case, the State introduced comprehensive evidence of defendant’s alleged attack on C.H.,
       including (1) C.H.’s testimony, (2) testimony from a nurse who evaluated C.H. at the hospital,
       (3) a forensic scientist who testified that defendant’s DNA was found on C.H.’s chest swab,
       and (4) the interrogation video regarding C.H.’s assault. This evidence was highly probative
       because the jury could use this evidence for propensity purposes. 725 ILCS 5/115-7.3(b) (West
       2016). Conversely, although this evidence was certainly harmful to defendant’s case, we do
       not view it as unfairly prejudicial. People v. Barnes, 2013 IL App (1st) 112873, ¶ 44, 3 N.E.3d
330 (unfair prejudice means an improper basis upon which to make a decision such as emotion,
       sympathy, hatred, contempt, or horror). Instead, in sexual assault cases, a defendant’s
       propensity to commit such crimes is a proper factor for the jury to consider. 725 ILCS
       5/115-7.3(b) (West 2016). Considering the similarity between the sexual assault of A.P. and
       C.H. and the strength of the DNA evidence, we conclude that the trial court’s balancing
       determination pursuant to Rule 403 was not an abuse of discretion. See Hoffman, 2017 IL App
       (1st) 170537, ¶ 49; 725 ILCS 5/115-7.3(c) (West 2016).
¶ 89       Last, we reject defendant’s argument that an improper mini-trial occurred. As stated in
       Walston, the “danger of unfair prejudice [from a mini-trial] in the context of a section 115-7.3
       case, as opposed to a common-law other-crimes case, is greatly diminished.” Walston, 386 Ill.
       App. 3d at 619. Instead, this “mini-trial” was necessary to establish defendant’s involvement in
       the attack on C.H.




                                                  - 12 -
¶ 90                                         E. Krankel Hearing
¶ 91       In this case, defense counsel filed a motion for a new trial and argued that the trial court
       erred by (1) allowing in evidence of C.H.’s attack and (2) granting the State’s motion to
       exclude any reference to the unknown semen found on A.P.’s vaginal swab. When the matter
       proceeded to a hearing, defense counsel argued that the court should grant a new trial because
       there was “a trial within a trial” regarding the issue of whether defendant assaulted C.H. When
       making this argument, defendant’s attorney stated as follows:
                   “[W]e had a trial within a trial when you allowed testimony [regarding C.H.’s
               case]. The thing that really bothers me *** is that [defendant] had another attorney [in
               the case where the State charged defendant with assaulting C.H.] I was not [the]
               attorney [in that case]. So all the testimony about [C.H.’s assault] *** I was generally
               aware, of course, but I couldn’t possibly do as good a job defending my client since it
               wasn’t my case. ***.
                   I was taken by surprise at the depth of the evidence and testimony brought by the
               State’s Attorney, *** [regarding the] alleged victim, forensic scientists, I had no
               chance to review that. As you know, had I been thinking about that case, I would have
               asked for review by our own experts. So that alone, I think, is reason for a new trial.”
¶ 92       Based upon this, defendant argues that the trial court erred by failing to conduct a Krankel
       hearing. We disagree.

¶ 93                                       1. The Applicable Law
¶ 94       When a defendant who has been convicted brings a clear claim asserting ineffective
       assistance of counsel, either orally or in writing, the trial court’s duty to conduct a Krankel
       inquiry is triggered. People v. Ayres, 2017 IL 120071, ¶ 18, 88 N.E.3d 73. However, the trial
       court is not required to sua sponte conduct a Krankel inquiry absent a clear claim of ineffective
       assistance of counsel. People v. Villanueva, 2017 IL App (3d) 150036, ¶ 50, 82 N.E.3d 565.
¶ 95       A Krankel hearing contains two steps. Id. ¶ 46. First, the trial court makes a preliminary
       inquiry to examine the factual basis of the claim. Id. If the trial court determines that the claim
       lacks merit or pertains only to matters of trial strategy, the trial court is not required to appoint
       new counsel. People v. Jolly, 2014 IL 117142, ¶ 29, 25 N.E.3d 1127. Second, if the allegations
       show possible neglect of the case, new counsel is appointed to represent the defendant in a full
       hearing on his claim. Villanueva, 2017 IL App (3d) 150036, ¶ 46. Whether a defendant was
       entitled to a Krankel hearing is a legal question reviewed de novo. People v. Jackson, 2016 IL
       App (1st) 133741, ¶ 68, 50 N.E.3d 66.
¶ 96       In People v. Willis, 2013 IL App (1st) 110233, ¶ 1, 997 N.E.2d 947, the defendant was 16
       years old when he committed first degree murder. The defendant was tried as an adult pursuant
       to the then-mandatory automatic transfer provision of the Juvenile Court Act of 1987 (705
       ILCS 405/5-130 (West 2010)). Willis, 2013 IL App (1st) 110233, ¶ 1. After he was found
       guilty, defense counsel filed a motion for a new trial in which he alleged that he rendered
       ineffective assistance of counsel. Id. ¶ 62. Counsel stated that he failed to use due diligence to
       insure that a witness would be available to testify at trial, that this witness was material, and
       that his client was prejudiced as a result. Id. At a hearing on the motion, the State noted that
       counsel’s allegation created a conflict of interest because he would have to argue his own
       ineffectiveness. Id. As a result, counsel struck the allegation of ineffective assistance of


                                                    - 13 -
        counsel, and the case was continued. Id. When the court later heard arguments on the motion,
        neither defendant nor his attorney referred to the now-stricken allegations of ineffective
        assistance of counsel, and the court made no inquiry into them. Id.
¶ 97        On appeal, the defendant argued that the trial court erred by failing to conduct a Krankel
        inquiry. Id. ¶ 60. The First District agreed, concluding that “the trial court has a duty to conduct
        an adequate inquiry when allegations of ineffective assistance arise. [Citation.] The trial court
        [cannot] simply ignore or fail to address a claim of ineffective assistance of counsel without
        consideration of the claim’s merits.” Id. ¶ 72. Accordingly, the court remanded the case for a
        proper Krankel inquiry. Id. ¶ 74. In reaching this conclusion, the court took notice of the
        defendant’s young age, reasoning as follows:
                “Given that [the defendant] was a minor at the time of his trial, we cannot reasonably
                expect him to raise the issue of his trial counsel’s ineffective assistance on his own. A
                juvenile would be expected to be more at the mercy of counsel than an adult, and less
                likely to be cognizant and aware of his legal rights.” Id. ¶ 70.
¶ 98        In McGath, 2017 IL App (4th) 150608, ¶ 1, the defendant was convicted of unlawful
        delivery of a controlled substance. Counsel filed a motion for a new trial arguing, in part, that a
        witness favorable to the defense was present for trial and that he did not call her to testify. Id.
        ¶ 17. The defendant did not allege his counsel’s ineffectiveness in a pro se motion. See id.
        ¶ 52. On appeal, the defendant argued that the trial court erred by failing to conduct a Krankel
        hearing because counsel essentially argued his own ineffectiveness. Id. ¶ 45. This court
        disagreed, explaining that “Krankel and its progeny apply only to posttrial claims raised by a
        defendant pro se” (emphasis in original) (id. ¶ 49), and “a Krankel hearing is a term of art to
        describe the hearing the court must conduct when a defendant pro se has raised a posttrial
        claim regarding his counsel’s ineffective assistance.” Id. ¶ 51. As such, this court concluded
        that “[b]ecause defendant did not raise a pro se posttrial claim of ineffective assistance of
        counsel, there was no reason for the trial court to conduct a Krankel hearing.” Id. ¶ 52.

¶ 99                                             2. This Case
¶ 100       Defendant argues that Willis is applicable to his case. We reject this argument because
        (1) we disagree with the holding in Willis and, in the alternative, (2) Willis is distinguishable
        from the facts in this case.
¶ 101       We do not agree with the holding in Willis because, as the Illinois Supreme Court has
        repeatedly held, a Krankel hearing is required when the defendant who has been convicted
        brings a claim pro se, asserting ineffective assistance of counsel. Ayres, 2017 IL 120071, ¶ 11
        (“The common-law procedure, which has evolved from our decision in Krankel, is triggered
        when a defendant raises a pro se posttrial claim of ineffective assistance of trial counsel.”);
        Jolly, 2014 IL 117142, ¶ 29 (a Krankel hearing is required “when a defendant raises a pro se
        posttrial claim of ineffective assistance of trial counsel”); People v. Patrick, 2011 IL 111666,
        ¶ 32, 960 N.E.2d 1114 (“Following Krankel, this court clarified that newly appointed counsel
        is not automatically required in every case when a defendant presents a pro se posttrial motion
        alleging ineffective assistance of counsel.”); People v. Taylor, 237 Ill. 2d 68, 76, 927 N.E.2d
1172, 1176 (2010) (“nowhere in defendant’s statement at sentencing did he specifically
        complain about his attorney’s performance, or expressly state he was claiming ineffective
        assistance of counsel”) People v. Moore, 207 Ill. 2d 68, 77-78, 797 N.E.2d 631, 637 (2003) (a
        Krankel inquiry is required when “a defendant presents a pro se posttrial claim of ineffective

                                                     - 14 -
        assistance of counsel”); People v. Pecoraro, 144 Ill. 2d 1, 15, 578 N.E.2d 942, 948 (1991)
        (“Krankel is a fairly fact-specific case, and the circumstances in the case at hand, where
        defendant retained his own private counsel and did not request that he be represented by other
        counsel, do not warrant the application of Krankel”); Krankel, 102 Ill. 2d at 188-89 (a hearing
        is required when a defendant brings a pro se motion alleging ineffective assistance of counsel).
¶ 102        The Illinois Supreme Court has never held that a Krankel hearing may be triggered by a
        defense counsel’s representations in the absence of the defendant’s pro se motion raising a
        claim of ineffective assistance of counsel, and we view that holding from Willis as inconsistent
        with Illinois Supreme Court doctrine. See Pecoraro, 144 Ill. 2d at 15 (“Krankel is a fairly
        fact-specific case, and the circumstances in the case at hand *** do not warrant the application
        of Krankel”). Accordingly, we reaffirm that “Krankel and its progeny apply only to posttrial
        claims raised by a defendant pro se.” (Emphasis in original.) McGath, 2017 IL App (4th)
150608, ¶ 49.
¶ 103        Second, even if we were to agree with the rationale of Willis, we conclude that it is
        distinguishable. In this case, unlike in Willis, counsel’s motion for a new trial did not allege
        that ineffective assistance of counsel was an independent reason for a new trial. See Willis,
        2013 IL App (1st) 110233, ¶ 62. Likewise, counsel’s dialogue at the hearing did not constitute
        a clear admission of ineffective assistance of counsel because counsel did not explicitly state
        that his performance was objectively unreasonable or prejudicial. Instead, counsel vaguely
        argued that defendant would have benefited by having a single attorney in both cases. These
        vague statements regarding counsel’s performance did not constitute a clear claim of
        ineffective assistance of counsel warranting a Krankel inquiry. Taylor, 237 Ill. 2d at 77 (vague
        statements are not a clear claim of ineffective assistance of counsel).
¶ 104        Further, in Willis, the defendant was 16 years old. In this case, by contrast, defendant is an
        adult with previous interactions with the criminal justice system. We conclude that, as
        compared to a minor, we can reasonably expect that an adult can raise any issue of his trial
        counsel’s ineffective assistance on his own. Compare Pecoraro, 144 Ill. 2d at 15 (an adult
        defendant can be expected to retain new private counsel prior to the hearing of his posttrial
        motions), with Willis, 2013 IL App (1st) 110233, ¶¶ 69-70 (a minor cannot be reasonably
        expected to assert his trial counsel’s ineffectiveness). Likewise, an adult is more independent
        of his attorney and is more likely to be aware of his legal rights. See Willis, 2013 IL App (1st)
110233, ¶ 70. Accordingly, by looking at the age and experience of the defendant in this case,
        Willis is further distinguished. See id. ¶¶ 1, 68-70.

¶ 105                                      III. CONCLUSION
¶ 106      For the reasons stated, we affirm the trial court’s judgment.

¶ 107      Affirmed.




                                                    - 15 -